In the
     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1994 
SCOTT WELDON, 
                                                Petitioner‐Appellant, 
                                  v. 

UNITED STATES OF AMERICA, 
                                                Respondent‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                      Southern District of Illinois. 
         No. 3:14‐cv‐00691‐DRH — David R. Herndon, Judge. 
                     ____________________ 

    ARGUED AUGUST 9, 2016 — DECIDED AUGUST 24, 2016 
               ____________________ 

   Before BAUER, POSNER, and SYKES, Circuit Judges. 
    POSNER,  Circuit  Judge.  The  defendant  pleaded  guilty  to 
having  distributed  an  illegal  drug,  resulting  in  a  death. 
See 21  U.S.C.  §§ 841(a)(1),  (b)(1)(C).  Because  he  agreed  to 
cooperate with the government in the prosecution of another 
person  who  had  contributed  to  the  death,  he  received  a 
prison sentence of only eight years. Three years later he filed 
a  motion  to  vacate  his  conviction  and  sentence  on  the 
principal  ground  (and  the  only  we  need  discuss)  that  his 
2                                                      No. 15‐1994        


lawyer  had  rendered  ineffective  assistance  by  persuading 
him  to  plead  guilty  because  (according  to  the  lawyer),  the 
defendant had no possible defense. The district judge denied 
the motion, precipitating this appeal. 
    The  facts  giving  rise  to  the  defendant’s  prosecution  and 
conviction  are  as  follows.  Defendant  Weldon,  his  girlfriend 
Andrea  Fields,  and  their  friend  David  Roth  pooled  $120 
(Roth  contributing  $100  and  Weldon  and  Fields  $20  jointly) 
to buy heroin from Weldon’s drug dealer. The three drove in 
Roth’s  car  (Roth  driving)  to  meet  the  dealer.  Roth  parked 
behind  the  dealer’s  car  at  the  arranged  meeting  place  and 
Weldon  got  out  of  Roth’s  car,  walked  to  the  dealer’s  car, 
gave the dealer the $120 for the heroin, and returned with it 
to Roth’s car. Weldon gave the heroin, which was wrapped 
in  a  dollar  bill,  to  Fields,  who  tucked  it  away.  Roth  then 
drove  to  his  home,  where  Fields  mixed  the  heroin  with 
water,  divided  the  mixture  into  three  equal  parts,  and 
injected it into the three of them. Roth died from the mixture 
injected  into  him.  Fields  was  tried  for  her  role  in  Roth’s 
death,  but  argued  that  what  she  did  in  injecting  Roth  was 
not distribution, and she was acquitted. 
    Suppose  you  have  lunch  with  a  friend,  order  two 
hamburgers, and when your hamburgers are ready you pick 
them up at the food counter and bring them back to the table 
and he eats one and you eat the other. It would be very odd 
to describe what you had done as “distributing” the food to 
him.  It  is  similarly  odd  to  describe  what  either  Weldon  or 
Fields  did  as  distribution.  They  had  agreed  to  get  high 
together, they shared the expense, they all went together to 
the drug dealer, and they shared the drug that they bought 
from him. It’s true that only Weldon transferred the money 
for the drug to the dealer, but it was the pooled money that 
No. 15‐1994                                                            3 


he  was  handing  over,  although  his  contribution  to  the  pool 
had been slight. It’s true that having paid he carried the drug 
back  to  Roth’s  car.  But  it  would  have  been  absurd  for  all 
three  to  have  gone  up  to  the  dealer  and  each  pay  him 
separately,  and  even  more  absurd  for  them  to  have  carried 
the  minute  package,  containing  less  than  half  a  gram  of 
powder,  together  to  the  car  and  from  the  car  to  Roth’s 
residence.  And  remember  that  a  jury  rejected  the  argument 
that  Fields’  injecting  Roth  with  the  heroin  (which 
metabolized  to  morphine  after  it  was  injected)  was  the 
distribution of the heroin‐morphine to Roth. 
    United States v. Swiderski, 548 F.2d 445, 450 (2d Cir. 1977), 
holds  that  individuals  who  “simultaneously  and  jointly 
acquire  possession  of  a  drug  for  their  own  use,  intending 
only  to  share  it  together,”  are  not  distributors,  “since  both 
acquire  possession  from  the  outset  and  neither  intends  to 
distribute the drug to a third person,” and so “neither serves 
as  a  link  in  the  chain  of  distribution.”  This  reasoning  has 
been  approved  in  several  cases,  see  United  States  v.  Layne, 
192  F.3d  556,  569  (6th  Cir.  1999);  United  States  v.  Hardy,  895 
F.2d 1331, 1334–35 (11th Cir. 1990); United States v. Rush, 738 
F.2d 497, 514 (1st Cir. 1984); cf. United States v. Mancuso, 718 
F.3d 780, 798 and n. 10 (9th Cir. 2013), though our court has 
had no occasion to opine on it. 
    The  government  argues  (with  no  judicial  support)  that 
the  holding  of  Swiderski  is  inapplicable  to  this  case  because 
“Weldon  was  the  only  one  of  the  three  to  get  out  of  Roth’s 
car  and  conduct  a  hand‐to‐hand  exchange  of  money  for 
heroin  with  the  dealer.”  The  implication  is  that  the  rule  of 
Swiderski  requires  absurd  behavior.  Imagine  Weldon,  Roth, 
and Fields squeezing into the dealer’s car and each handing 
the  dealer  a  separate  handful  of  money.  What  on  earth 
4                                                          No. 15‐1994         


would the dealer think of such antics? How would he react? 
What  would  he  do?  If  he  gave  them  the  drug  would  they 
have to divide it on the spot in order to avoid being guilty of 
distribution? 
   What matters is that the defendants were participants in 
the  same  transaction.  No  cases  require  literal  simultaneous 
possession;  Swiderski  and  another  decision  (very  like  the 
present  case)  implicitly  reject  such  a  requirement.  United 
States  v.  Swiderski,  supra,  548  F.2d  at  448;  United  States  v. 
Speer,  30  F.3d  605,  608–09  (5th  Cir.  1994).  Given  these 
decisions,  the  insistence  of  Weldonʹs  lawyer  to  his  client 
“umpteen times” that a defense to the charge of distribution 
had a zero chance of success was constitutionally deficient. 
    Itʹs  true  that  to  be  entitled  to  a  new  trial  Weldon  has  to 
establish  “a  reasonable  probability  that,  but  for  counsel’s 
errors,  he  would  not  have  pleaded  guilty  and  would  have 
insisted  on  going  to  trial,”  Hill  v.  Lockhart,  474  U.S.  52,  59 
(1985),  an  insistence  that  might  have  persuaded  the 
government  to  negotiate  a  settlement  with  him  that  would 
(without  the  uncertainty  of  a  trial)  have  reduced  his 
punishment  significantly.  See  Missouri  v.  Frye,  132  S.  Ct. 
1399, 1409 (2012); Kovacs v. United States, 744 F.3d 44, 53 (2d 
Cir.  2014).  Weldon  is  entitled  to  an  evidentiary  hearing  to 
determine  that  probability.  The  judgment  of  the  district 
court is therefore vacated and the case remanded for further 
proceedings  consistent  with  this  opinion.  (The  government 
has  filed  a  motion  to  supplement  the  record  on  appeal,  but 
we deny the motion; it is better for the district court to have 
the full record before it on remand.) 
                                           VACATED AND REMANDED